UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22493 Ramius IDF Master Fund LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Address of principal executive offices) Ramius Alternative Solutions LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 845-7900 Date of fiscal year end: March 31 Date of reporting period: March 31, 2013 Item 1.Reports to Stockholders. Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Financial Statements For the Year Ended March 31, 2013 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) For the Year Ended March 31, 2013 Table of Contents Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members' Equity - Net Assets 3 Statement of Operations 4 Statements of Changes in Members' Equity - Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8-16 Fund Management (unaudited) 17-18 Other Information (unaudited) 19-20 Report of Independent Registered Public Accounting Firm To the Board of Managers and Members of Ramius IDF Master Fund LLC: In our opinion, the accompanying statement of assets, liabilities and members’ equity - net assets, including the schedule of investments, and the related statements of operations, of cash flows and of changes in members’ equity - net assets and the financial highlights present fairly, in all material respects, the financial position of Ramius IDF Master Fund LLC (the "Fund") at March 31, 2013, the results of its operations and its cash flows for the year then ended, and the changes in its members’ equity - net assets and the financial highlights for the year then ended and for the period December 1, 2011 (commencement of operations) through March 31, 2012, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at March 31, 2013 by correspondence with the underlying investment funds, provide a reasonable basis for our opinion. May30,2013 PricewaterhouseCoopers LLP, PricewaterhouseCoopers Center, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (813) 286 6000, www.pwc.com/us 1 Ramius IDF Master Fund LLC Schedule of Investments - March 31, 2013 INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL INVESTMENT FUNDS Percentages are as follows: Investments in Investment Funds - 98.1% Cost Fair Value % of Members' Equity-Net Assets Liquidity Credit Based Brigade Leveraged Capital Structures Fund, LP (a) $ $ % (g) Chatham Asset Partners High Yield Fund, LP (a) % (g) Claren Road Credit Partners, LP (a) % (g) Mast Credit Opportunities I, LP (a) % (g) One William Street Capital Partners, LP (a) % (b) (c) (g) Waterfall Eden Fund, LP (a) % (g) Total Credit Based Funds % Event Driven Cevian Capital II LP (a) % (c) (g) Jet Capital Concentrated Fund, LP (a) % (b) (c) (f) Luxor Capital Partners, LP (a) % (g) Magnetar Global Event Driven Fund LLC(a) % (g) Oceanwood Global Opportunities Fund, LP(a) % (g) Trian Partners, LP (a) % (g) West Face Long Term Opportunities (USA), LP (a) % (d) (g) Total Event Driven Funds % Global Macro Caxton Global Investments (USA) LLC (a) % (g) Comac Global Macro Fund, LP (a) % (f) Prologue Delaware Feeder Fund, LP (a) % (g) Total Global Macro Funds % Hedged Equity Ascend Partners Fund II, LP (a) % (f) Atlas Institutional Fund, LLC (a) % (g) Criterion Horizons Fund, LP (a) % (f) ESG Cross Border Equity Fund, LP (a) % (g) Marcato, LP(a) % (g) Tiger Consumer Partners, LP(a) % (g) Total Hedged Equity Funds % Managed Futures BlueTrend Fund LP (a) % (f) Total Managed Futures Funds % Multi-Strategy AQR Delta Fund II, LP (a) % (f) Double Black Diamond, LP (a) % (e) (g) Total Multi-Strategy Funds % Total Investments in Investment Funds (cost $23,300,000) % Other Assets in Excess of Liabilities % Members' Equity $ % (a) Non-income producing. (b) The Investment Fund has a lock-up period that expires on 06/30/2013.The dollar amount of securities with a lock-up period of 06/30/2013 was $2,604,455. (c) The Investment Fund has a lock-up period that expires on 09/30/2013.The dollar amount of securities with a lock-up period of 09/30/2013 was $3,300,328. (d) The Investment Fund has a lock-up period that expires on 10/31/2013.The dollar amount of securities with a lock-up period of 10/31/2013 was $1,278,462. (e) The Investment Fund has a lock-up period that expires on 12/31/2013.The dollar amount of securities with a lock-up period of 12/31/2013 was $1,076,518. (f) The Investment Fund has monthly liquidity. (g) The Investment Fund has quarterly liquidity. The accompanying notes are integral parts of these Financial Statements. 3 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Assets, Liabilities and Members' Equity - Net Assets Assets Investments in Investment Funds, at fair value (cost $23,300,000) $ Cash Investment Fund Receivable Prepaid Assets Total Assets $ Liabilities Advisory Fees payable $ Audit Fees payable Directors' Fees payable Compliance Fees payable Custody Fee payable Total Liabilities Members' Equity - Net Assets Total Liabilities and Members' Equity - Net Assets $ Members' Equity - Net Assets consists of: Members' Equity Paid-in $ Accumulated net investment loss ) Accumulated net realized gain on investments Accumulated net unrealized appreciation on investments Total Members' Equity - Net Assets $ The accompanying notes are integral parts of these Financial Statements. 4 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Operations For the Year Ended March 31, 2013 Operating Expenses Advisor Fee $ Administration Fee Legal Fee Compliance Fee Audit Fee Directors' Fee Custody Fee Insurance Fee Other Fees Total Operating Expenses Net Expenses Net Investment Loss ) Net Realized Gain and Change in Unrealized Appreciation on Investments Net realized Gain on Investments Net change in accumulated unrealized appreciation on Investments Net Realized Gain and Change in Unrealized Appreciation on investments Net Increase in Members' Equity - Net Assets Derived From Operations $ The accompanying notes are integral parts of these Financial Statements. 5 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Changes in Members' Equity- Net Assets Year Ended Period Ended March 31, 2013 March 31, 2012 (1) Operations Net Investment (Loss) $ ) $ ) Net realized gain on investments - Net change in accumulated unrealized appreciation on investments Net Increase in Members' Equity - Net Assets Resulting From Operations Members' Equity - Net Assets Transactions Equity contributions Equity withdrawals ) - Net Increase in Members' Equity - Net Assets Resulting From Equity Transactions Increase in Members' Equity - Net Assets Members' Equity - Net Assets Beginning of year - End of year $ $ Fund commenced operations on December 1, 2011. The accompanying notes are integral parts of these Financial Statements. 6 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Statement of Cash Flows For the Year Ended March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net Increase in Members' Equity - Net Assets Derived from Operations $ Adjustments to reconcile Net Increase in Members' Equity - Net Assets Derived from Operations to net cash used in operating activities: Net change in accumulated unrealized appreciation on Investments ) Net realized gain on Investments ) Purchases of Interests in Investment Funds ) Sales of Interests in Investment Funds Increase in Manager Receivable ) Increase in Prepaid Assets ) Increase in Advisory fee payable Increase in Audit fees payable Increase in Directors' fees payable Decrease in Custody fee payable ) Decrease in Compliance fee payable ) Decrease in Administration fees payable ) Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Members' equity contributions Proceeds from Members' equity tenders ) Cash Provided by Financing Activities Net change in cash ) Cash at beginning of year Cash at End of Year $ The accompanying notes are integral parts of these Financial Statements. 7 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Financial Highlights For the Year Ended March31, 2013 Period from Commencement of Operations December 1, 2011 through March 31, 2012 (1) Total Return(2) % %(3) RATIOS AND SUPPLEMENTAL DATA: Net Assets, end of period in thousands (000's) Net investment loss to average net assets )% )%(4) Ratio of net expenses to average net assets(5) % %(4) Portfolio Turnover % %(3) Fund commenced operations on December 1, 2011. Total return assumes a purchase of an interest in the Master Fund on the first day and the sale of an interest on the last day of the period and is calculated using geometrically linked monthly returns.An individual Member's return may vary from these returns based on the timing of Member subscriptions and redemptions. Not Annualized Annualized Ratio does not include expenses or performance incentive fees or allocation borne indirectly through investment in the investment funds. The accompanying notes are integral parts of these Financial Statements. 8 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2013 1. Organization Ramius IDF Master Fund LLC (the "Master Fund") is a limited liability Company that is organized under the laws of the State of Delaware on September 22, 2010 and commenced operations on December 1, 2011.The Master Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment Company.The Master Fund’s investment objective is to seek capital appreciation with low volatility and low correlation with equity/fixed income markets. The investment adviser of the Master Fund is Ramius Alternative Solutions LLC (the “Adviser”).The Master Fund is a master investment portfolio in a master-feeder structure.Ramius IDF LLC “(the “Feeder Fund”) invests substantially all of its assets, directly or indirectly, in the limited liability Company interests (“Interests”) of the Master Fund and has become a member of the Master Fund.Investors who purchase Interests in the Master Fund, and other persons who acquire Interests and are admitted to the Master Fund (“Members”) by its Board of Managers ("The Board"), will become members of the Master Fund.Interests are being offered solely to institutional investors that are life insurance companies and their separate accounts to fund benefits under variable annuity contracts and variable life insurance policies offered by such participating insurance companies.The percentage of the Interests owned by the Feeder Fund at March 31, 2013, was 53.9%. The Master Fund is a fund of hedge funds and pursues its investment objective through a multi-manager, multi-strategy investment program in which assets of the Master Fund are allocated to investment funds ("Investment Funds") managed by alternative asset managers that are private investment funds which are not registered under the 1940 Act and primarily invest or trade using investment strategies.These strategies may include, but will not be limited to: equity- and credit-based directional, hedged and trading styles (which may include emerging markets); convertible/capital structure arbitrage; event-driven investing with respect to equity securities and distressed debt; fixed income relative value strategies and arbitrage; and discretionary global macro and commodity investments, including the use of futures and forward contracts traded on exchanges and in over-the-counter markets. The Board of Managers has overall responsibility to manage and supervise the operations of the Fund, including the exclusive authority to oversee and to establish policies regarding the management, conduct and operation of the Fund’s business. The Board exercises the same powers, authority and responsibilities on behalf of the Fund as are customarily exercised by directors of a typical investment company registered under the 1940 Act and organized as a corporation. The Board has engaged the Adviser to manage the day-to-day operations of the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Master Fund’s accounting and reporting policies conform with United States generally accepted accounting principles (“U.S. GAAP”). b. Valuation of Investments The Master Fund computes its net asset value as of the last business day of each "fiscal period".Such computation is expected to occur on a monthly basis and other times at the Board’s discretion in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. The Board has approved procedures pursuant to which the Master Fund values its investments in Investment Funds at fair value. In accordance with these procedures, fair value as of each fiscal period-end ordinarily will be the value determined as of such fiscal period end for each Investment Fund in accordance with the Investment Fund's valuation policies and reported at the time to the Master Fund. As a general matter, the fair value of the Master Fund’s interest in an Investment Fund will represent the amount that the Master Fund could reasonably expect to receive from an Investment Fund if the Master Fund’s interest were withdrawn at the time of valuation, based on information reasonably available at the time the valuation is made and that the Master Fund believes to be reliable.The Master Fund, as a practical expedient, measures the fair value of an investment in Investment Funds on the basis of net asset value per share (or its equivalent).In the event that an Investment Fund does not report a fiscal period-end value to the Master Fund on a timely basis, the Master Fund would determine the fair value of such Investment Fund based on the most recent value reported by the Investment Fund, as well any other relevant information available at the time the Master Fund values its portfolio. 9 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2013(continued) Prior to investing in any Investment Fund, the Adviser conducts a due diligence review of the valuation methodology utilized by the Investment Fund, which as a general matter utilizes market values when available and otherwise utilize principles of fair value that the Adviser reasonably believes to be consistent with industry practice and compatible with the valuation methods used by the Master Fund for valuing its own investments.Prior to investing in any Investment Fund, the Adviser also confirms that the Investment Fund is obligated to inform its investors, in a timely fashion, of any material changes to its valuation methodology. The Master Fund's valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio.The Adviser considers such information and may conclude in certain circumstances that the information provided by the Investment Manager of an Investment Fund does not represent the fair value of the Master Fund’s interests in the Investment Fund.All of the Master Fund’s investments in Investment Funds are considered to be illiquid and as such, the valuation of these investments involves various judgments and consideration by management of factors that may be subjective.If, based on relevant information available to the Adviser at the time the Master Fund values its portfolio, the Adviser concludes that the value provided by the Investment Fund does not represent the fair value of the Master Fund’s interests in the Investment Fund, the Adviser will take steps to recommend a fair value for the Master Fund’s interests in the Investment Fund to the Board of Managers for its consideration. The Investment Funds generally record their investments at fair value in accordance with U.S. GAAP.The Investment Funds generally hold positions in readily marketable securities and derivatives that are valued at quoted market values and/or less liquid nonmarketable securities and derivatives that are valued at estimated fair value.Accordingly, valuations do not necessarily represent the amounts that might be realized from sales or other dispositions of investments, nor do they reflect other expenses or fees that might be incurred upon disposition.The mix and concentration of more readily marketable securities and less liquid nonmarketable securities varies across the Investment Funds based on various factors, including the nature of their investment strategy and market forces. Because of the inherent uncertainty of valuations of the investments in the Master Fund, its estimated value may differ significantly from the value that would have been used had a ready market for the Fund existed, and the differences could be material.Net change in accumulated unrealized appreciation on investments in the statement of operations is net of fees and performance-based compensation paid to the investment managers of investment funds. c. Income Taxes The Master Fund is treated as a partnership for federal income tax purposes and therefore is not subject to U.S. federal income tax.For income tax purposes Members will be taxed upon their distributive share of each item of the Master Fund’s profit and loss. The Master Fund follows the authoritative guidance on accounting for and disclosure of uncertainty in tax positions.The Financial Accounting Standards Board (“FASB”) issued Accounting for Uncertainty in Income Taxes which, requires the Adviser to determine whether a tax position of the Master Fund is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority.As of and during the year ended March 31, 2013, the Master Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interests and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Master Fund did not incur any interest or penalties. The Master Fund will file tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Master Fund is subject to examination by federal, state, local and foreign jurisdictions, where applicable.Purchases of investments in Portfolio Funds are recorded as of the first day of legal ownership of a Portfolio Fund.Sales are recorded as of the last day of legal ownership or participation in a Portfolio Fund.For the period ended March 31, 2013, cost of purchases and proceeds from sales of Investment Funds amounted to $14,350,000 and 1,182,332, respectively, for the Master Fund. 10 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2013(continued) d. Investment Income and Realized and Unrealized Gains and Losses The Master Fund initially records distributions of cash or in-kind securities from Investment Funds at fair value based on the information from distribution notices when distributions are received.Thus, the Master Fund would recognize within the Statement of Operations its share of realized gains or (losses) and the Master Fund’s share of net investment income or (loss) based upon information received regarding distribution, from the Investment Funds. Unrealized appreciation/(depreciation) on investments, within the Statement of Operations, includes the Master Fund’s share of unrealized gains and losses, realized undistributed gains, and the Master Fund’s share of undistributed net investment income or (loss) from Investment Funds for the relevant period.Gains and losses from investment funds are calculated based on average cost methodology. e. Master Fund Expenses The Master Fund bears all expenses incurred, on an accrual basis, in the business of the Master Fund, including, but not limited to, the following: all costs and expenses related to portfolio transactions and positions for the Master Fund’s account; including a notable share of the fees, expenses and incentive allocations/fees of the Investment Funds in which it invests; fees payable to the Investment Adviser (See Note 6), legal fees; accounting, auditing, and tax preparation fees; administration and custodial fees; costs of insurance; fees of Members of the Board who are not employed by the Investment Adviser; expenses of meetings of the Board and meetings of Members of the Master Fund.Expenses of the Investment Funds are not included in the expenses on the Statement of Operations and are reflected in realized and unrealized gains and losses on investments. f. Cash and Cash Equivalents The Master Fund may invest in fixed-income securities, money market instruments, and money market mutual funds, or hold cash in such amounts as the Adviser deems appropriate under the circumstances.Currently, the Fund does not hold any cash equivalents. g. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Master Fund to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in capital from operations during the reporting period.Actual results can differ from those estimates. h. Recently Issued Accounting Pronouncements In January 2013, the Financial Accounting Standards Board issued ASU No. 2013-01 Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.This update gives additional clarification to the Financial Accounting Standards Board issued ASU No. 2011-11 Disclosures about Offsetting Assets and Liabilities.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The guidance requires retrospective application for all comparative periods presented.Management is currently evaluating the impact ASU No. 2013-01 will have on the financial statement disclosures. 11 Ramius IDF Master Fund LLC (a Delaware Limited Liability Company) Notes to Financial Statements – March 31, 2013(continued) 3. Fair Value Measurements As required by Fair Value Measurements, investments are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date.Fair Value Measurements established a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Master Fund’s investments. The inputs are summarized in the three broad levels listed below: ·Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. ·Level 2 – other significant observable inputs or investments that can by fully sold or redeemed at the net asset value in the “near term” which is defined as liquidity of 90 days or less after lock-up period restrictions, if any. ·Level 3 – significant unobservable inputs (which may include the Master Fund’s own assumptions in determining the fair value of investments) or investments that cannot be fully redeemed at the net asset value in the “near term”; these are investments that generally have one or more of the following characteristics: gated redemptions, suspended redemptions, or have lock-up periods greater than 30 days. The Master Fund’s investments consist primarily of investments in Investment Funds.The Investment Funds calculate net asset value per share (or its equivalent member units or ownership interest in partners’ capital).The classification level within the fair value hierarchy is determined by the Master Fund’s ability to withdraw its capital from an Investment Fund at net asset value per share (or its equivalent) at the measurement date. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities or investment funds.The categorization of an investment within the hierarchy is based upon the pricing transparency of the investment and does not necessarily correspond to the Master Fund’s perceived risk of that investment. The following is a summary of the inputs used to value the Master Fund’s net assets as of March 31, 2013.The Fund’s policy is to recognize transfers between Levels at their value as of the end of the annual reporting period: Level 1 Level 2 Level 3 Total Investment Funds* $
